Citation Nr: 0932823	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-37 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
from October 18, 2006 to April 7, 2008, and in excess of 40 
percent from April 8, 2008, for service-connected bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from January 1951 to 
November 1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO 
that granted service connection for bilateral hearing loss 
and evaluated the disability as 20 percent disabling 
effective October 18, 2006.  

In April 2008, the RO increased the evaluation of the 
Veteran's service-connected hearing loss to 40 percent 
disabling effective April 8, 2008.  

In July 2009, the Veteran and his spouse, accompanied by his 
representative, testified at a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  At the hearing, the 
Veteran's representative indicated that an additional 
audiological evaluation would be forwarded to VA in 
connection with the claim.  This additional evidence was 
received, but was not accompanied by a waiver of initial RO 
consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

For the following reasons, the Board finds that the Veteran's 
claim must be remanded.  

In this case, the Board observes that, following the RO's 
issuance of the April 2008 Supplemental Statement of the Case 
and after the July 2009 hearing, additional medical evidence 
pertinent to the claim was associated with the record.  

This evidence was not accompanied by a waiver of initial RO 
consideration.  In such a situation, the law requires that 
the RO initially consider the evidence, re-adjudicate the 
claim, and issue an appropriate supplemental statement of the 
case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

In light of the new medical evidence 
recently associated with the claims file, 
the RO must again review the Veteran's 
claim in light of all the evidence of 
record.  Any other development deemed 
warranted should be undertaken.  If any 
determination remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



